Citation Nr: 0006538	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-16 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a gunshot wound to 
the right foot.  

2.  Entitlement to service connection for a gunshot wound to 
the left wrist.  

3.  Entitlement to service connection for burns to the right 
leg.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1955 to April 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In a January 1999 rating decision, the RO denied service 
connection for a right hip disorder.  The veteran submitted a 
statement in February 1999 indicating his disagreement with 
that decision.  The RO issued a statement of the case in 
February 1999.  There is no substantive appeal of record.  
Accordingly, this claim is not currently before the Board.    


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed right hallux valgus and pes 
cavus and his period of active duty service.  

2.  There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed left carpal tunnel syndrome 
and his period of active duty service.  

3.  There is no competent medical evidence of a nexus between 
the alleged burns to the right leg and the veteran's period 
of active duty service.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a gunshot wound to the right foot is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999). 

2.  The veteran's claim of entitlement to service connection 
for a gunshot wound to the left wrist is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999). 

3.  The veteran's claim of entitlement to service connection 
for burns to the right leg is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

If a veteran has submitted a well grounded claim, VA has a 
duty to assist the veteran to develop facts pertinent to his 
claim.  38 U.S.C.A. § 5107(b); Epps v. Gober, 126 F.3d 1464, 
1469 (1997).  Where service medical records are presumed 
destroyed, this duty is heightened and includes the 
obligation to search for alternate medical records.  Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  Moreover, where 
service medical records have been destroyed or are 
unavailable, the Board has a heightened duty to provide and 
explanation of reasons or bases for its findings.  See O'Hare 
vs. Derwinski, 1 Vet. App. 365, 367 (1991). 

Considering all the evidence of record, the Board finds that 
the veteran's service connection claims are not well 
grounded.  Initially, the Board observes that the veteran 
generally asserts that he incurred gunshot wounds to the 
right foot and left wrist and right leg burns in service.  At 
this stage of adjudication, determining whether a claim is 
well grounded, the Board accepts this assertion as true.  
Arms, 12 Vet. App. at 193; Robinette, 8 Vet. App. at 75; 
King, 5 Vet. App. at 21.    

Although the veteran related to the VA examiner a history of 
such burns in service, the examiner was unable to find and 
diagnose any residuals of the alleged burns.  The VA 
outpatient medical records are similarly negative for 
findings or diagnosis related to the alleged burns.  Thus, 
there is no medical evidence of a current disability.  A 
claim is not well grounded if there is no present disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
 
With respect to the right foot, VA medical records show a 
diagnosis of hallux valgus and pes cavus.  With respect to 
the left wrist, VA records show a diagnosis of carpal tunnel 
syndrome.  Therefore, concerning these two claims, the first 
requirement of a well grounded claim is met.  

However, the Board finds that the gunshot wound claims are 
not well grounded because there is no competent medical 
evidence of a nexus between the current diagnoses and the 
veteran's period of active duty service.  Specifically, the 
evidence that purports to link the disorders to service is 
based solely on medical history reported by the veteran.  
Generally, medical history provided by a veteran and recorded 
by an examiner without additional enhancement or analysis is 
not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (a medical opinion that relies on history as 
related by the veteran is no more probative than the facts 
alleged by the veteran).   

The Board concedes that, in certain circumstances, a 
diagnosis based on history made provide a basis for 
establishing service connection.  However, the diagnosis must 
demonstrate that the physician, after listening to the 
veteran's history and performing an examination, made a 
medical judgment based on both factors, that the veteran has 
a current disorder attributed to the incident described in 
the veteran's history.  Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).  However, in this case, the diagnoses shown in 
the medical evidence of record do not demonstrate that such 
additional medical judgment was exercised.  For example, 
during the October 1997 VA orthopedic examination, the 
veteran reported that he incurred gunshot wounds to the right 
foot and left wrist in service.  The examination report shows 
a diagnosis of residuals of gunshot wounds to the right foot 
and left wrist, despite no findings of scars or damage to 
bones, nerves, arteries, or muscles.  In addition, VA 
outpatient records dated in August 1997 show that the veteran 
reported a history of a service-connected gunshot wound to 
the right foot and to the left wrist.  The diagnosis was 
service-connected probable left carpal tunnel syndrome and 
service-connected right foot deformity.  The subsequent VA 
outpatient records repeated the history and diagnosis of 
gunshot wounds in service.  Thus, it appears that the 
physicians did not arrive at a determination of etiology 
based on history and examination, but merely repeated the 
history as related by the veteran.  As discussed above, such 
evidence is insufficient to establish a well grounded claim.  
LeShore, 8 Vet. App. at 409.  

Finally, the Board emphasizes that there is no evidence of 
record to suggest that the veteran is a trained medical 
professional.  Therefore, although he is competent to relate 
and describe symptoms, he is not competent to offer an 
opinion on matters that require medical knowledge, such as 
determinations of etiology.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Thus, his personal opinion 
that his current right foot and left wrist problems are 
related to service has little probative value.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a gunshot wound to the right foot, a gunshot 
wound to the left wrist, or burns to the right leg.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claim.  
Epps, 126 F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).

The Board wishes to emphasize that, even though the duty to 
assist has not been triggered by a well grounded claim, the 
RO did assist the veteran in the development of his claim.  
Specifically, when advised that the veteran's service medical 
records were destroyed, the RO requested additional types of 
evidence from NPRC, which yielded some morning reports.  In 
addition, the RO informed the veteran that his records were 
destroyed and advised him to submit any additional evidence 
to support his claim.  The veteran responded with additional 
evidence consisting of statements, copies of photographs, and 
a copy of a newspaper article.  Although this evidence is not 
dispositive of the claim in this instance, the Board 
recognizes the RO's efforts to assist the veteran.  

If the veteran wishes to complete his application for service 
connection for the disorders discussed above, he should 
submit competent medical evidence that shows a current 
diagnosis for each claimed disorder as well as a relationship 
between each disorder and the veteran's active duty service.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 


ORDER

Service connection for a gunshot wound to the right foot is 
denied.  

Service connection for a gunshot wound to the left wrist is 
denied.  

Service connection for burns to the right leg is denied.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

